DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered. 
Claims 1, 9, and 17 have been amended. Claims 1-20 have been examined.

Response to Arguments/Amendments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
In section A on p. 9 of the remarks, Applicant essentially argues that the new claim limitations clarify that “chosen object-oriented programming language” is not an “intermediate type instruction.” It is noted that the combination of Abrams and Chong teaches object oriented languages such as “java”, which can be compiled and interpreted using an intermediate format. While this is a feature of any interpretable language, including the Java language, new art U.S. Patent Application Publication 2002/0091998 by Fraser et al. has been cited to expressly teach these limitations. A new basis of rejection is provided below.
Applicant’s additional arguments on pp. 9-10 of the remarks are based upon previous arguments and are not persuasive for the same reasons indicated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2004/0261065 by Abrams et al. (“Abrams”) in view of U.S. Patent Application Publication 2007/0220478 by Wyganowski et al. (“Wyganowski”), U.S. Patent Application Publication 2002/0091998 by Fraser et al. (“Fraser”), U.S. Patent 8,504,984 to Yang (“Yang”), "Learning to Generate Pseudo-code from Source Code using Statistical Machine .

In regard to claim 1, Abrams discloses:
1. A system comprising; See Abrams, Fig. 5, depicting a system.
a processor; See Abrams, Fig. 5, element 104, depicting a processor.
a memory device containing instructions, which when executed by the processor cause the processor to: See Abrams, Fig. 5, element 106, depicting a memory device containing instructions.
Abrams does not expressly disclose: receive a line of code as user input to an integrated development environment (IDE) … ; However, this is taught by Wyganowski. See Wyganowski, ¶ 0021 and 0038, e.g. “A user may enter commands and information into the computer 110 through input devices such as a keyboard 162 … development environment 420 is the Microsoft .NET platform … start writing integration code.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ parsing with Wyganowski’s integrated development environment and interpretive runtime engine in order to enable a developer to take advantage of a runtime engine in a manner that is consistent with expectations as suggested by Wyganowski (see ¶ 0039).
… the line of code being in a chosen … programming language specific to the IDE. See Abrams, ¶ 0025, e.g. “The system 20 has a front end portion 22 that receives and compiles information, such as information from a native source file 24. The native source file 24 may be any type of source language file that is used for software development. Also see Abrams, Fig. 1, element 24. Also, Wyganowski additionally teaches the relationship of programming language code and IDE (see Wyganowski, ¶ 0027, 0036-0041, etc.).
Abrams does not expressly disclose the use of an object-oriented language. However, Chong teaches the use of object-oriented code. See Chong, ¶ 0201, e.g. “java, python, and the like.” Note that Chong also teaches the use of an IDE for processing object oriented code (see ¶ 0169, e.g. “C++, C#, Java … for display via the IDE”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ translated source code with Chong’s object-oriented language in order to facilitate the display of code using commonly known languages as essentially suggested by Chong (see at least 0178). 
… parse the line of code in the IDE, the IDE utilizing an interpreter for executing lines of code in a project; See Abrams, ¶ 0024, e.g. “parse a source language file.” Also see ¶ 0050, e.g. “reads a first statement.” Also see ¶ 0035, e.g. “interprets.” 
Abrams and Wyganowski do not expressly disclose parsing responsive to receipt of the line of code. However, this is taught by Yang. See Yang, col. 3, lines 
Abrams does not expressly disclose wherein the interpreter is configured to translate the lines of code one at a time into an intermediate format that differs from the chosen object-oriented programming language; However, this is taught by Fraser. See Fraser, ¶ 0004, e.g. “An interpreter is a program that executes the source code by translating source statements into an "intermediate form" or data structure that is subsequently executed. The intermediate form is neither source code nor object code, but rather a structure that the interpreter can execute indirectly. The interpreter's translation into this intermediate form may be done at any granularity, from one statement at a time as needed to execute, all the way to a whole program at a time.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams and Wyganowski’s line of code with Fraser’s interpreter in order to provide statement interpretation as suggested by Fraser.
execute indirectly, using the interpreter, the parsed line of code, wherein the interpreter references a … translated source code document generated by a source code translation component from a … document written in a particular data format. See Abrams, Fig. 1, depicting indirect execution using execution environment 32. Also see ¶ 0025, e.g. “The native source file 24 may be any type of source language … Executable instructions 30 can be … an "intermediate" type instruction (e.g. Java bytecodes, p-code, or other intermediate language) that is executed within some type of execution environment.” Also see ¶ 0035, e.g. “interprets.”
Abrams does not expressly disclose a distinct preprocessed code document. However, Oda teaches a preprocessed source translation. See Oda, p. 576, near the middle of the right column, e.g. “Ø is generated using a ‘phrase table’, which contains various phrase-to-phrase relationships with probabilities, and is extracted from a parallel corpus …” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ source code with Oda’s phrase table in order to assist in generation of a probable target sentence given a source sentence as suggested by Oda (see p. 576, left column in section III(A)).
Abrams does not expressly disclose a source code translation component … from a machine learning (ML) document written in a particular data format, However, this is taught by Narayanan. See Narayanan, ¶ 0014, e.g. “Popular scripting languages in which ML tools have been written are JAVA, R and 
the translated source code document including source code in the chosen object-oriented programming language specific to the IDE that is different from the intermediate format, the translated source code document being separate from the line of code, and the source code of the translated source code document being executable by the interpreter; and See Abrams, ¶ 0025, e.g. “The front end 22 produces a common language file 26 that can be fed back into the front end system 22 and/or executed by an execution environment, such as execution environment 32.” Note that Abrams’ common language file 26 is able to be used as input to the front end system 22, and can therefore apply to a broad but reasonable interpretation of the claimed “source code.” Abrams, Fig. 1, elements 24 and 26 depict separate. Note that Oda also teaches a target sentence t that is separate from a source sentence s (see Oda, section III(A) on p. 576).  Also note that Chong teaches the use of object oriented code in an IDE as cited above. Also see Fraser, ¶ 0004, e.g. “The intermediate form is neither source code nor object code, but rather a structure that the interpreter can execute indirectly.”
provide, by the interpreter, an output of the executed parsed line of code based on execution, by the interpreter, of the translated source code document. See Abrams, ¶ 0025, describing execution by an execution environment. Note that execution naturally provides a result, or output. For example, the output of an addition operation is the sum. The output of a memory load operation is the loaded memory location. In this way, an output is inherent in the execution operation. Also see Abrams, Fig. 1, depicting indirect execution using execution environment 32, and ¶ 0035, e.g. “interprets.”

In regard to claim 3, Abrams discloses:
3. The system of claim 1, wherein the interpreter executes the parsed line of code without compiling the parsed line of code. See Abrams, ¶ 0035, e.g. “interprets.” Note that an in interpreter is distinct from a compiler and does not require compilation for execution.

In regard to claim 6, Abrams does not expressly disclose:
6. The system of claim 1, wherein the interpreter parses a second line of code in the project of the IDE, the second line of code being code that the interpreter is able to directly execute. However, this is taught by Narayanan. See Narayanan, ¶ 0014, e.g. “Python.” Note that Python is an interpreted language. Also see ¶ 0047, e.g. “In any case, the language may be a compiled or interpreted language, and combined with hardware implementations.” It would have been obvious to one of ordinary skill in the 

In regard to claim 7, Abrams discloses:
7. The system of claim 1, wherein the memory device contains further instructions, which when executed by the processor further causes the processor to: 
detect a second ML document in the IDE, the second ML document being written in the particular data format; See Abrams, Fig. 2, elements 38 and 48, depicting first and second documents. Also see ¶ 0025, e.g. “The native source file 24 may be any type of source language.”
in response to detecting the second ML document, send the detected second ML document to the source code translation component to generate a translated second source code document in the chosen object-oriented programming language specific to the IDE; and See Abrams, Fig. 2, elements 48, 46, and 50 depicting translation of the second source document. Also see Chong, ¶ 0169.
receive the translated second source code document corresponding to the second ML document, from the source code translation component, in the chosen object-oriented programming language, wherein the translated second source code document is associated with the second ML document in the project of the IDE utilizing the interpreter, the second ML document referencing the translated second source code document. See Abrams, Fig. 2, elements 50 and 52, depicting receipt of the translated second source code document by execution environment 52.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Yang, Oda, Narayanan, and Chong as applied to claim 1 above, and further in view of U.S. Patent 9,026,997 to Gangadharappa et al. (“Gangadharappa”).

In regard to claim 4, Abrams does not expressly disclose:
4. The system of claim 1, wherein the output of the executed parsed line of code is provided inline with a listing of other lines of code in the IDE. However, this is taught by Gangadharappa. See Gangadharappa, Fig. 2, element 230. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ execution with Gangadharappa’s inline output in order to display a result of execution as suggested by Gangadharappa (see col. 6, lines 26-29).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Yang, Oda, Narayanan, and Chong as applied to claim 1 above, and further in view of U.S. Patent 7,367,017 to Maddocks et al. (“Maddocks”).

In regard to claim 5, Abrams does not expressly disclose:
5. The system of claim 1, wherein the output of the executed parsed line of code is provided in a separate window in the IDE. However, this is taught by Maddocks. See .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Yang, Oda, Narayanan, and Chong as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0357519 by Vargas (“Vargas”).

In regard to claim 8, Abrams discloses:
8. The system of claim 1, wherein the memory device contains further instructions, which when executed by the processor further causes the processor to: 
…
provide a first output of executing the set of code written in the chosen object-oriented programming language; and See Abrams, ¶ 0025 describing execution by an execution environment. Note that execution naturally provides a result, or output.

provide a graphical view of a code listing in an editor window of the IDE, the editor window including a set of code written in the chosen object-oriented programming language and a second set of code in the particular data format; See Vargas, Figs. 1A and 1B, depicting code in a first chosen language and a second particular data format, respectively. 
provide a second output of executing the second set of code in the particular data format. See Vargas, Fig. 2, element 216 along with ¶ 0033, e.g. “results interface 216.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Abrams’ first output with Vargas’ second output in order to provide information pertaining to a result objective as suggested by Vargas (see ¶ 0033).

Claims 9, 11, 14-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Narayanan, and Chong.

In regard to claim 9, Abrams discloses:
9. A method comprising: See Abrams, Fig. 6, depicting a method.
All further limitations of claim 9 have been essentially addressed in the above rejection of claim 1.



In regard to claim 17, Abrams discloses:
17. A non-transitory computer-readable medium comprising instructions, which when executed by a computing device, cause the computing device to perform operations comprising: See Abrams, Fig. 5, element 106, depicting a computer readable medium comprising instructions. 
All further limitations of claim 17 have been addressed in the above rejection of claim 1.

In regard to claims 19-20, parent claim 17 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 7, respectively. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Narayanan, and Chong as applied to claim 9 above, and further in view of Gangadharappa.

In regard to claim 12, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 4. 

13 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Narayanan, and Chong as applied to claim 9 above, and further in view of Maddocks.

In regard to claim 13, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 5. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Wyganowski, Fraser, Narayanan, and Chong as applied to claim 9 above, and further in view of Vargas.

In regard to claim 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejection of claim 8. 

Allowable Subject Matter
Claims 2, 10, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Cited art of record Abrams generally teaches translation of a source file into a common language, and then generation of an intermediate file for subsequent execution. The other cited art combine to teach various aspects of IDE code execution. However, the cited art fails to the translated source code document includes code that makes a call to an application programming interface (API), the call to the API executing the ML document. The application would be in condition for allowance if the independent claims 1, 9, and 17 are amended to include the features of claims 2, 10, and 18, respectively.  The above features, taken in combination with all remaining features of the independent claim are not taught or suggested by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Enhancing VHDL learning through a light-weight integrated environment for development and automated checking," by Kumar et al. teaches an IDE for analysis of development code. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121